Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application. 

Priority
This application is a continuation of application serial number 15/954,794 filed 04/17/2018, now U.S. Patent No: 11,106,831 and claims priority to Chinese Patent Application 20170250201.0 filed 04/17/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 15 of U.S. Patent No. 11,106,831 in view of Thatcher et al (“Thatcher,” US 20150058547) in view of Corbett et al (“Corbett,” US 7,698,501) and further in view of Ford et al (“Ford,” US 20170041296).
The claims of U.S. Patent No: 11,106,831 disclose a method of managing a storage system, comprising: in response to receiving a write request at the storage system, determining whether storage units allocated to a logic storage unit of the storage system are sufficient for data associated with the write request, the storage system being used for allocating a plurality of storage units to a logic storage unit and providing the logic storage unit to a user, the plurality of storage units derived from a physical layer that provides storage units for allocation to a support layer, the storage system including at least one other layer above the support layer for providing the logic storage unit to the user; in response to determining that the allocated storage units are insufficient, allocating a new storage unit to the logic storage unit; updating metadata associated with allocation of the storage units of the storage system, the metadata indicating a mapping between the logic storage unit and the storage units; and encrypting only a portion of the updated metadata, the portion associated with allocations of storage units from the physical layer to the support layer but excluding metadata in any layer above the support layer, wherein the support layer includes a sparse volume and a layer above the support layer includes a file system, and wherein the method further comprises selectively accessing data of the logic storage unit based on decrypting the encrypted portion of metadata and recovering therefrom a mapping between the logic storage unit and the plurality of allocated storage units, wherein encrypting the updated metadata comprises encrypting the updated metadata by using information associated with a hardware component of the storage system as an encryption key.
Regarding claim 1 of the instant application, the claims of US Patent No: 11,106,831 do not explicitly disclose providing a plurality of storage units representing respective extents of continuously-addressable storage space. 
However, in an analogous art, Thatcher discloses providing a plurality of storage units representing respective extents of continuously-addressable storage space; (Thatcher, [0302], [0012], [0102], providing a plurality of storage units representing respective extents of continuously-addressable storage space)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thatcher with U.S. Patent No: 11,106,831 to include providing a plurality of storage units representing respective extents of continuously-addressable storage space. One would have been motivated to allocate data storage at a non-volatile storage device such as a solid-state storage device (Thatcher, [0007]). 
US Patent No: 11,106,831 fails to explicitly disclose creating allocation metadata that specifies mappings between the plurality of storage units and a support layer. 
However, in an analogous art, Corbett discloses creating allocation metadata that specifies mappings between the plurality of storage units and a support layer, (Corbett, Col. 11, Lines 63-67 describes creating allocation metadata; Col. 7, Lines 44-66; Col. 13, Lines 14-25; Col. 16, Lines 24-37; Col. 19, Lines 7-34 describe specifying mappings between storage units and a support layer which is a sparse volume)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Corbett with U.S. Patent No: 11,106,831 to include creating allocation metadata that specifies mappings between the plurality of storage units and a support layer. One would have been motivated to use sparse data containers to stripe data containers across a plurality of volumes on one or more storage systems (Corbett, Col. 1, Lines 19-22)
US Patent No: 11,106,831 fails to explicitly disclose and protecting data stored in the plurality of storage units by encrypting the allocation metadata. 
However, in an analogous art, Ford discloses and protecting data stored in the plurality of storage units by encrypting the allocation metadata, (Ford, [0449]-[0450] describes and protecting data stored in the plurality of storage units by encrypting the allocation metadata)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ford with U.S. Patent No: 11,106,831 to include and protecting data stored in the plurality of storage units by encrypting the allocation metadata. One would have been motivated to improve encryption security (Ford, [0002]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 7-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al (“Thatcher,” US 20150058547) in view of Corbett et al (“Corbett,” US 7,698,501) and further in view of Ford et al (“Ford,” US 20170041296).

Regarding claim 1, Thatcher discloses a method of managing a storage system, comprising:
providing a plurality of storage units representing respective extents of continuously-addressable storage space; (Thatcher, [0302], [0012], [0102], providing a plurality of storage units representing respective extents of continuously-addressable storage space)
Thatcher fails to explicitly creating allocation metadata that specifies mappings between the plurality of storage units and a support layer.
However, in an analogous art, Corbett discloses creating allocation metadata that specifies mappings between the plurality of storage units and a support layer; (Corbett, Col. 11, Lines 63-67 describes creating allocation metadata; Col. 7, Lines 44-66; Col. 13, Lines 14-25; Col. 16, Lines 24-37; Col. 19, Lines 7-34 describe specifying mappings between storage units and a support layer which is a sparse volume)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Corbett with the method/system of Thatcher to include creating allocation metadata that specifies mappings between the plurality of storage units and a support layer. One would have been motivated to use sparse data containers to stripe data containers across a plurality of volumes on one or more storage systems (Corbett, Col. 1, Lines 19-22)
Thatcher and Corbett fail to explicitly disclose and protecting data stored in the plurality of storage units by encrypting the allocation metadata.
However, in an analogous art, Ford discloses and protecting data stored in the plurality of storage units by encrypting the allocation metadata, (Ford, [0449]-[0450] describes and protecting data stored in the plurality of storage units by encrypting the allocation metadata)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ford with the method/system of Thatcher and Corbett to include and protecting data stored in the plurality of storage units by encrypting the allocation metadata. One would have been motivated to improve encryption security (Ford, [0002]).

Regarding claim 2, Thatcher, Corbett and Ford disclose the method of claim 1. 
Ford further discloses wherein encrypting the allocation metadata includes encrypting allocation metadata created for a first storage unit of the plurality of storage units when allocating the first storage unit, wherein allocating the first storage unit is in response to a first write request, and wherein the method further comprises writing data to the first storage unit in response to a second write request without further encrypting the allocation metadata created for the first storage unit, (Ford, [0449]-[0450] describes wherein encrypting the allocation metadata includes encrypting allocation metadata created for a first storage unit of the plurality of storage units when allocating the first storage unit, wherein allocating the first storage unit is in response to a first write request, and wherein the method further comprises writing data to the first storage unit in response to a second write request without further encrypting the allocation metadata created for the first storage unit)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ford with the method/system of Thatcher and Corbett to include wherein encrypting the allocation metadata includes encrypting allocation metadata created for a first storage unit of the plurality of storage units when allocating the first storage unit, wherein allocating the first storage unit is in response to a first write request, and wherein the method further comprises writing data to the first storage unit in response to a second write request without further encrypting the allocation metadata created for the first storage unit. One would have been motivated to improve encryption security (Ford, [0002]).

Regarding claim 3, Thatcher, Corbett and Ford disclose the method of claim 2. 
Ford further discloses wherein the first storage unit has a size, and wherein the method further comprises writing additional data to the first storage unit, without further encrypting the allocation metadata for the first storage unit, in response to a set of additional write requests that do not cause a total amount of data written to the first storage unit to exceed the size of the first storage unit, (Ford, [0449]-[0450] describes wherein encrypting the allocation metadata includes encrypting allocation metadata created for a first storage unit of the plurality of storage units when allocating the first storage unit, wherein allocating the first storage unit is in response to a first write request, and wherein the method further comprises writing data to the first storage unit in response to a second write request without further encrypting the allocation metadata created for the first storage unit)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ford with the method/system of Thatcher and Corbett to include wherein the first storage unit has a size, and wherein the method further comprises writing additional data to the first storage unit, without further encrypting the allocation metadata for the first storage unit, in response to a set of additional write requests that do not cause a total amount of data written to the first storage unit to exceed the size of the first storage unit. One would have been motivated to improve encryption security (Ford, [0002]).



Regarding claim 4, Thatcher, Corbett and Ford disclose the method of claim 2. 
Thatcher further discloses further comprising writing a set of data to the first storage unit without encrypting the set of data, (Thatcher, [0032], [0201], [0297] describes writing a set of data to the first storage unit without encrypting the set of data)

Regarding claim 5, Thatcher, Corbett and Ford disclose the method of claim 2.
Corbett further discloses wherein the support layer includes a sparse volume, (Corbett, Col. 7, Lines 44-66; Col. 19, Lines 7-34; Col. 13, Lines 14-25 describe wherein the support layer includes a sparse volume)
and wherein specifying the mappings between the plurality of storage units and the support layer includes specifying a mapping between each of the plurality of storage units and the sparse volume, (Corbett, Col. 16, Lines 24-37; Col. 19, Lines 7-34 describe and wherein specifying the mappings between the plurality of storage units and the support layer includes specifying a mapping between each of the plurality of storage units and the sparse volume)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Corbett with the method/system of Thatcher to include wherein the support layer includes a sparse volume, and wherein specifying the mappings between the plurality of storage units and the support layer includes specifying a mapping between each of the plurality of storage units and the sparse volume. One would have been motivated to use sparse data containers to stripe data containers across a plurality of volumes on one or more storage systems (Corbett, Col. 1, Lines 19-22)
Regarding claim 7, Thatcher, Corbett and Ford disclose the method of claim 2. 
Ford further discloses wherein creating the allocation metadata includes providing the allocation metadata redundantly in multiple respective locations in the storage system, (Ford, [0449]-[0450] describes wherein creating the allocation metadata includes providing the allocation metadata redundantly in multiple respective locations in the storage system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ford with the method/system of Thatcher and Corbett to include w wherein creating the allocation metadata includes providing the allocation metadata redundantly in multiple respective locations in the storage system. One would have been motivated to improve encryption security (Ford, [0002]).

Regarding claim 8, Thatcher, Corbett and Ford disclose the method of claim 7. 
Thatcher further discloses wherein protecting the data stored in the plurality of storage units includes encrypting the allocation metadata at each of the respective locations, (Thatcher, [0026], [0017], [0163] describes protecting data stored in the plurality of storage units by encrypting the allocation metadata)

Regarding claim 10, Thatcher, Corbett and Ford disclose the method of claim 1. 
Thatcher further discloses wherein protecting the data stored in the plurality of storage units includes encrypting allocation metadata for each of the plurality of storage units upon first writes that cause the respective storage units to be allocated but not upon subsequent writes to already-allocated storage units, (Thatcher, [0026], [0017], [0163] describes wherein protecting the data stored in the plurality of storage units includes encrypting allocation metadata for each of the plurality of storage units upon first writes that cause the respective storage units to be allocated but not upon subsequent writes to already-allocated storage units)

Regarding claim 11, claim 11 is directed to a storage system. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 12, claim 12 is directed to a computer program product including a set of non-transitory, computer readable-media. Claim 12 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 13, claim 13 is directed to a computer program product of claim 12. Claim 13 is similar in scope to claim 2 and is therefore rejected under similar rationale. 

Regarding claim 14, claim 14 is directed to a computer program product of claim 13. Claim 14 is similar in scope to claim 3 and is therefore rejected under similar rationale. 

Regarding claim 15, claim 15 is directed to a computer program product of claim 13. Claim 15 is similar in scope to claim 4 and is therefore rejected under similar rationale. 

Regarding claim 16, claim 16 is directed to a computer program product of claim 13. Claim 16 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Regarding claim 18, claim 18 is directed to a computer program product of claim 13. Claim 18 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Regarding claim 19, claim 19 is directed to a computer program product of claim 18. Claim 19 is similar in scope to claim 8 and is therefore rejected under similar rationale.

Regarding claim 20, claim 20 is directed to a computer program product of claim 12. Claim 20 is similar in scope to claim 10 and is therefore rejected under similar rationale. 



Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al (“Thatcher,” US 20150058547), Corbett et al (“Corbett,” US 7,698,501) in view of Ford et al (“Ford,” US 20170041296) and further in view of Bone et al (“Bone,” US 20100088317). 

Regarding claim 6, Thatcher, Corbett and Ford disclose the method of claim 2. 
However, in an analogous art, Bone discloses wherein the storage system includes a file-system layer, and wherein the method further comprises: storing file-system-mapping metadata between a file in the file system layer and the support layer, the file-system-mapping metadata being finer-grained than the allocation metadata, wherein protecting the data stored in the plurality of storage units is performed without encrypting the file-system-mapping metadata, (Bone, [0016], [0099], [0173], [0004] describe wherein the storage system includes a file-system layer, and wherein the method further comprises: storing file-system-mapping metadata between a file in the file system layer and the support layer, the file-system-mapping metadata being finer-grained than the allocation metadata, wherein protecting the data stored in the plurality of storage units is performed without encrypting the file-system-mapping metadata])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone with the method/system of Thatcher, Corbett and Ford to include wherein the storage system includes a file-system layer, and wherein the method further comprises: storing file-system-mapping metadata between a file in the file system layer and the support layer, the file-system-mapping metadata being finer-grained than the allocation metadata, wherein protecting the data stored in the plurality of storage units is performed without encrypting the file-system-mapping metadata. One would have been motivated to harvesting file system metadata across network file systems (Bone, [0002]). 

Regarding claim 17, claim 17 is directed to a computer program product of claim 13. Claim 17 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al (“Thatcher,” US 20150058547). Corbett et al (“Corbett,” US 7,698,501), Ford et al (“Ford,” US 20170041296) in view of Storer et al (“Storer,” US 20120266011) and further in view of Lango et al (“Lango,” US 20140281350).  

Regarding claim 9, Thatcher, Corbett and Ford disclose the method of claim 7. 
Thatcher further discloses and wherein at least one other of the respective locations is a storage unit that contains user data (Thatcher, [0241], describes and wherein at least one other of the respective locations is a storage unit that contains user data)
However, in an analogous art, Lango discloses wherein at least one of the respective locations is a storage unit that is dedicated to metadata and does not contain user data, (Lango, [0005] describes wherein at least one of the respective locations is a storage unit that is dedicated to metadata and does not contain user data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lango with the method/system of Thatcher to include wherein at least one of the respective locations is a storage unit that is dedicated to metadata and does not contain user data, and wherein at least one other of the respective locations is a storage unit that contains user data. One would have been motivated to manage data stored in virtual storage objects that comprise portions of different storage units (Lango, [0002]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-3774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439